11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

ETC Texas Pipeline, Ltd.; Oasis               * From the 441st District Court
Pipe Line Company; WesTex                      of Midland County,
Energy, LLC; and Energy                         Trial Court No. CV52986.
Transfer, LP f/k/a Energy
Transfer Partners,

Vs. No. 11-18-00152-CV                        * August 22, 2019

Addison Exploration &                         * Opinion by Stretcher, J.
Development, LLC,                               (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Judge Trotter,
                                               sitting by assignment)
                                                (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
affirm the trial court’s order denying the motion to dismiss as to Addison
Exploration & Development, LLC’s breach of contract and fraud claims against
ETC Texas Pipeline, Ltd., and we remand those claims to the trial court for further
proceedings. We reverse the trial court’s order denying the motion to dismiss as
to Addison’s vicarious liability claim against Energy Transfer, LP f/k/a Energy
Transfer Partners, as to Addison’s breach of fiduciary duty claim against ETC,
and as to Addison’s claim against Oasis Pipe Line Company and WesTex Energy,
LLC for knowing participation in breach of fiduciary duty, and we remand those
claims to the trial court for entry of a judgment of dismissal and a determination
of costs and fees to be awarded under the Texas Citizens Participation Act. The
costs incurred by reason of this appeal are taxed against the party incurring same.